DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Authorization for this examiner’s amendment was given in an interview with Mr. Frank Liebenow on 3/8/21.

The application has been amended as follows: 

Amend claim 1 as follows:
ADD -- whereas the body has a decreasing cross-sectional area from the sealing end to the insertion end-- after “a pliable member having a body, the body having an insertion end and a distal sealing end, the distal sealing end having a seal for interfacing with a cannula” at lines 3-5 of the claim

Amend claim 9 as follows:
ADD -- whereas the body has a decreasing cross-sectional area from the sealing end to the insertion end-- after “a pliable member having a body, the body having an insertion end and a distal sealing end, the distal sealing end having a seal for interfacing with a cannula” at lines 3-5 of the claim

Cancel claims 15-20



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious an interface pillow as recited in claims 1 and 9.  Specifically the prior art does not disclose the combination of features recited in the claims wherein the body has a decreasing cross-sectional area from the sealing end to the insertion end and wherein the insertion bulge is configured to seal against an outer end of the nostril of the nose.
The closest prior art reference is Gunaratnam et al (US 2004/0226566) as best shown in figures 5 and 6 and described in paragraphs 189- 191. Gunaratnam discloses nasal pillows which may be designed to fit anatomically with the patient’s nose and would therefore be flat on one side for interfacing with a septum of a nose. Gunaratnam teaches an insertion bulge and an insertion area with a cross-sectional area of the insertion end being smaller than a second cross-sectional area at a point where the insertion area interfaces to the insertion bulge. However, Gunaratnam does not teach a decreasing cross-sectional area from the sealing end to the insertion end. Instead, Gunaratnam teaches that the distal sealing end is a smaller cross-section to enable the nasal pillow to move.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785